Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae-Goo Heo (WO 2006/093367 A1) (hereinafter Heo) and further in view of Guyot et al. (US Pub. No.: 2017/0356130 A1) (hereinafter Guyot).
Regarding claim 1, Heo discloses a process for applying an anti-fragmentation system to manufactured articles made of natural stone or ceramic, comprises the steps of: providing a substrate (1) (corresponding to retaining member) comprises providing glass fiber mat and applying an adhesive layer (2); providing a manufactured article made in the form of a slab (3) and having a first visible surface with a respective ornamental appearance, and a second, non-visible surface opposite to said first surface; and associating the substrate (1) with the slab (3) by joining the adhesive surface to said second surface (Fig. 3; ¶0028-¶0031). Heo discloses bonding layer is formed by coating the adhesive on the glass fiber mat. Heo further disclose various kids of adhesives can be used with the spirit of the present invention. 
Guyot also disclose a method of floor coverings or ceiling coverings (Abstract). The method discloses using double sided tape or pressure sensitive adhesive (¶0033). Thus, the use of double-sided pressure sensitive adhesive is known within the art. The benefit of using double-sided pressure sensitive adhesive would have been to expedite the manufacturing operation and reduce the time for applying adhesive and bonding. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the double-sided adhesive film as taught by Guyot within the process for applying an anti-fragmentation system as taught by Heo. The benefit of doing so would have been to expedite the manufacturing operation and reduce the time for applying adhesive and bonding. 
Regarding claim 4, Heo discloses the substrate (1) covers entire second surface of the slab (3) so as to abut the adhesive surface against second surface (Fig. 2). 
Regarding claim 5, Heo discloses placing subsequent to the step of spreading substrate a substep of pressing the substrate (1) against the slab (3) (Fig. 2; ¶0030).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo and Guyot  as applied to claims 1, 4 and 5 above, and further in view of McArdle et al. (US Pub. No.: 2015/0107761 A1) (hereinafter McArdle).
Regarding claim 6, the limitations of claim 1 are taught by the combined teaching of Heo and Guyot. They are both silent about the use of removable protective film. However, the use of removable liner/protective film is well known within the art as taught by McArdle. The benefit of using the removable protective film is to allow the adhesive film to be transported to application site and expose the adhesive surface during application process. The benefit of doing so would have been to protect the adhesive surface from natural element such as air, water and dust during transport.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
Argument 1: The applicant argues the cited prior art of references fails to discloses or provide any motivation of tackifying layer comprises a bi-adhesive film which engages the fiber sheet.
Response 1: Examiner respectfully disagrees. The primary references Heo discloses a building panel (A) in which a slab (3) if firmly attached to a surface of the substrate (1) can be formed by coating an adhesive on the surface of the substrate to form the bonding layer (2) of a predetermined thickness and attaching the stone slab (3) to the bonding layer (2). The substrate (1) is a glass fiber mat and the rock fiber mat (Fig. 2). Heo further disclose the bonding layer (2) for attaching the stone slab to the substrate (1) is formed by coating the adhesive on the glass fiber mat or various kinds of adhesives can be used with the spirit of the present invention. Guyot also discloses a method of flooring coverings or ceiling coverings. The method discloses the use of adhesive to bond layers together. The adhesive can be a double sided film or spray adhesive (¶0033). Thus, coating a substrate with adhesive spray or using double sided film are known within the art. It would have been obvious to a person of ordinary skill in the art to use readily available technique to bond layers together. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746